IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                        :   No. 786 Disciplinary Docket No. 3
                                        :
                                        :   No. 170 DB 2002
KIRK DOUGLAS RHODES                     :
                                        :   Attorney Registration No. 42045
                                        :
PETITION FOR REINSTATEMENT              :   (Out Of State)



                                    ORDER



PER CURIAM:


                         th
      AND NOW, this 30 day of September, 2014, upon consideration of the Report

and Recommendations of the Disciplinary Board dated April 22, 2014, the Petition for

Review and response thereto, the request for oral argument and the Petition for

Reinstatement are hereby denied.

      Pursuant to Rule 218(f), Pa.R.D.E., petitioner is directed to pay the expenses

incurred   by the Board in the investigation and     processing of the Petition for

Reinstatement.